The opinion of the court was delivered by
Redfield, J.
We do not perceive, that the defendant has any legal claim to offset the labor of Stockwell against the plaintiff’s account. The labor was performed for Snow, but at the request of the plaintiff, which, at most, would only make the plaintiff liable to Stockwell for the amount; and although Stockwell and the defendant might, at the time, have expected it to go in payment of this account, there seems to be no legal ground, on which it could be made either a ground of action, or offset, in the name of the defendant, — it being clearly a legal claim in the name of Stockwell; so that, of course, it was not a payment, for that implies the consent of both parties at the time.
In regard to the eight dollars, it seems to have been paid with a view to balance the three dollars paid by Snow, ,and the balance of interest, and the costs, which had accrued at the time of payment ; and we do not see, why the application should not be made according to the intention of the parties at the time, as was done in the county court.
Judgment affirmed.